142 Ga. App. 398 (1977)
236 S.E.2d 143
PATAT
v.
THE STATE.
53876.
Court of Appeals of Georgia.
Submitted May 2, 1977.
Decided May 25, 1977.
Hubert E. Hamilton, III, for appellant.
Walker P. Johnson, District Attorney, Graham A. Thorpe, Assistant District Attorney, for appellee.
McMURRAY, Judge.
This case involves a revocation of probation. The defendant was originally sentenced to four years, one in the penitentiary and the balance of three years on *399 probation. He was alleged to have violated his probation by returning two hours and 47 minutes late to a restitution shelter, purchasing alcoholic beverage for distribution to other residents, drinking intoxicating beverages and giving false information as to his whereabouts and reasons for returning late to his supervising officials.
He was found to have violated the terms of probation as alleged and sentenced to serve 12 months in the Bibb County jail and upon completion to be restored to probation. Defendant appeals. Held:
The trial judge as the trier of fact has a very wide discretion in hearing such cases. Even slight evidence of misconduct of the probationer is sufficient where no manifest abuse of discretion has been shown. Christy v. State, 134 Ga. App. 504, 506 (215 SE2d 267). While the defendant contends that he did call up and report that he was going to be late, nevertheless it is admitted that he was late. The evidence also shows the results of an alkalizer test indicated alcohol consumed, several participants had been drinking and not at the barbershop as claimed by the defendant, and that he had purchased alcohol. Sufficient evidence existed to revoke probation, and the lower court did not abuse its discretion. See Ga. L. 1972, pp. 604, 609 (Code Ann. § 27-2709).
Judgment affirmed. Bell, C. J., and Smith, J., concur.